               Case 4:20-cv-01389-LPR Document 5 Filed 01/21/21 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

BRANDON T. SHEETS                                                                       PLAINTIFF

v.                                     Case No. 4:20-cv-01389-LPR

JOHN DOE, Police Department and
Police Officers 1-4                                                                 DEFENDANTS

                                                ORDER

           Plaintiff Brandon Sheets brought this pro se suit alleging unidentified officers in Searcy,

Arkansas routinely performed pretextual traffic stops of him intending to harass him in violation

of 42 U.S.C. § 1983.1 On December 14, 2020, I explained that Mr. Sheets’s Complaint (as

currently pled) failed to state a claim. I gave Mr. Sheets the opportunity to file, within 30 days, an

amended complaint naming the Doe Officers and more sufficiently stating facts to support his

claim.2 I warned Mr. Sheets that failure to amend his complaint would result in dismissal of his

suit.3 Mr. Sheets did not amend his complaint, and the time to do so has passed. As a result, for

the reasons explained in my prior Order,4 this case is dismissed without prejudice for failure to

state a claim.5          The Court certifies that an in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith.6

           Dated, this 21st day of January, 2021.

                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE

1
    Complaint, Doc. 2.
2
    Order, Doc. 3.
3
    Id.
4
    Id.
5
    28 U.S.C. § 1915(e)(2)(B)(ii).
6
    28 U.S.C. § 1915(a)(3).
